502 S.E.2d 836 (1998)
Janet B. STONE; Annie B. Locklear; Mary Barbara Washington; Carrie M. Gallops and William E. Peele, Jr., Co-Administrators of the Estate of Rose Gibson Peele; Jimmie Broady, Administrator of the Estate of Minnie Thompson; Lillie B. Davis; Johnny Dawkins; Sharon E. Townsend; Georgia Ann Quick; Ronald Wayne Pool; Alforence Anderson, Administrator of the Estate of Peggy Jean Anderson; David Mack Albright, Administrator of the Estate of David Michael Albright; Fred Ernest Barrington, Sr. and Nelson Barrington, Co-Administrators of the Estate of Josephine Barrington; Pearlie Gagnon, Administratrix of the Estate of John R. Gagnon; Mattie Fairley; Martha Waters; Evelyn Wall; Kenneth White; Conester Williams; John Sanders; Larry Bellamy, Administrator of the Estate of Elizabeth Ann Bellany; Sarah Williams; Nelson Barrington and Linda Owens, Co-Administrators of the Estate of Fred Barrington, Jr.; Ada Blanchard; Audrey Sue Scott; Letha Terry; Elaine Griffin; Kim Mangus; Sylvia Martin; Gloria Malachi; Alberta McRae; Sandra McPhaul; Evander Lynch, Administrator of the Estate of Janice Lynch; Bernetta Odom; Thomas Oates, III; Katie Nicholson; Pamela Moore; Priscilla Murphy; Sally Murphy; Nora Bush; Thomas Coble; Brenda Chambers, Administratrix of the Estate of Rosie Ann Chambers; Bernard Campbell; Rose Chappell; Martha Nelson, Administratrix of the Estate of Martha Ratliff; Deborah Pittman; Annette Pierce; Zelda Roberts; Richard Roberts; Cleo Reddick; Delores Pauncy; Bobby Quick; Delores Quick; Lula Smith, Administratrix of the Estate of Cynthia Ratliff; Willie Quick; Mary Bryant; Donna Branch Davis; Doris Bostic; Rachel Ingram; Richard M. Lipford; Alice S. Webb, Administratrix of the Estate of Jeffrey A. Webb; Barbara Shaw; Flora C. Banks, Administratrix of the Estate of Margaret Teresa Banks; James Thomas Banks; Linda Carol Ellison; Paul Saunders, Administrator of the Estate of Mary Lillian Wall; Joanne Page, Administratrix of the Estate of Gail Vivian Campbell; Velma Butler; Roy Funderburk; Mary Sue Rich, Administratrix of the Estate of Donald Bruce Rich; Peggy Brown, Administratrix of the Estate of Mary Alice Quick; Carolyn M. Rainwater; Margie Morrison, Administratrix of the Estate of Michael A. Morrison; Sherman McDonald; William G. Hamilton and Marie A. Hamilton; Brenda F. Bailey; Elton Ray Cafferata; Pamela S. Cooper; William Kelly, Jr., Administrator of the Estate of Brenda Gail Kelly; Catherine Dawkins, Administratrix of the Estate of Philip R. Dawkins; Jeanette L. Smith; Ruby Bullard Sellers; Reggie Smith; Cynthia Faye Graham; William Winston Smith, Sr.; William Noconda Smith, Jr.; Betty Eubanks, Administratrix of the Estate of Cynthia S. Wall; Betty B. White; Darrell Leonard Wilkins, Administrator of the Estate of Rose Lynette Jacobs Wilkins; Angela Lynn Coulter, Administratrix of the Estate of Josie Mae Coulter; Felton Albert Hatcher; Patricia W. Hatcher; Mildred Lassiter Moates; Olin Dellano Moates; Gladys Faye Nolan; Ronnie Carrol Nolan; Homer F. Jarrell, Administrator of the Estate of Bertha Jarrell; Loretta Scott; Loretta Goodwin; Benita Ingram; Mattie P. Nicholson; Mary Ann Dairen; Monica McDougald; Allison Griffin; Brenda McDougald; and Roy S. Morrison, Jr.
v.
NORTH CAROLINA DEPARTMENT OF LABOR and North Carolina Department of Labor, Occupational Safety and Health Division.
No. 81PA97.
Supreme Court of North Carolina.
April 2, 1998.
David Roy Blackwell, Elisha H. Bunting, Jr., Ralf F. Haskell, Special Deputy Attorneys General, Reginald L. Watkins, Senior Deputy Attorney General, for NC Dept. of Labor.
Charles L. Becton, Edward L. Bleynat, Jr., Asheville, Woodrow W. Gunter, II, Rockingham, J. Alexander S. Barrett, Henry L. Kitchin, Greensboro, for Stone et al.

ORDER
Upon consideration of the petiton filed by Plaintiffs in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of April 1998."